DETAILED ACTION
         Notice to Applicant
The following is a Non-Final Office action. Claims 1-18 are currently pending and have been rejected below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, Claims 1-18 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1, 17, and 18 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1, 17, and 18 includes limitations reciting functionality of assessing a water-risk based on inputs including limitations: 
Running an algorithm…

Presenting the score…
which is an abstract idea reasonably categorized as 
mental processes as the running an algorithm, obtaining the score, and presenting the score can be practically performed in the human mind (including an observation, evaluation, judgment, opinion).  
The dependent claims further describe:
Data used to train the algorithm (Examiner notes the “training” is not actively recited) (Claim 2)
Submitting the score (6) 
Applying the score (6-10)
System descriptions (11-12)
Water source descriptions (13)
Associating score with color and geographic area (14)
Presenting score values over time (15) 
Reporting to delimit input data set (16) 
which functions can also practically be performed in the human mind. 
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1, 17, and 18 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include processor, memory, module, instructions, and GUI.  When considered in view of the claim as a whole, Examiner submits that the additional elements are not additional elements that integrate 
In addition, the “artificially intelligent algorithm” further generally links the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h).
With respect to the dependent claims, Claims 2-5 also contain the additional elements “artificially intelligent algorithm” and “neural network” which generally links the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h). Claims 6-16 claims contain no further additional elements over the above the independent claims. 
As a result, Claim 1, 17, and 18 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1, 17, and 18 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include processor, memory, module, instructions, “artificially intelligent,” and GUI.  Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities 
With respect to the dependent claims, Claims 2-5 also contain the additional elements ““artificially intelligent algorithm” and “neural network” which may be considered well-understood, routine, and conventional in view of cited art Garg (2018/0330435, See 0011- citing “neural networking” as an example of AI techniques) and thus does not provide significantly more to the abstract idea.  Claims 2-16 contain no additional elements over and above the independent claims.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements individually. As a result, the dependent claims do not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
Accordingly, Claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 13, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garg (2018/0330435) in view of Randhawa (2020/0219034)

Regarding Claim 1, Garg discloses:  
A water risk analysis system comprising:  
a processor; a memory; a risk mitigation module stored in the memory with program instructions that are executable by the processor and configured for: (0112-CRM, computer-readable instructions)
running an artificially intelligent algorithm that has been trained as a model for water risk analysis to assess a score indicating relative risk whether a geographic area of land has access to a sufficient water supply for an intended use under a system of  (0011-0012, 0048-0049, 0032 - using neural networks (trained on corpus of satellite images) to extract qualitative and quantitative data and generate a loan risk score that is representative of farm productivity and the satellite images;  
Based on 0048-0049, because the “crop quality” is indicative of “water stress” (ie. lack of water) and “soil moisture content” (interpreted as the water in the soil that supplies the crop)- Examiner interprets Garg’s crop productivity as being indicative of “sufficiency” of a water supply
0011(middle) - “…The system can then implement computer vision (e.g., feature extraction, object recognition, template matching) and/or artificial intelligence techniques (e.g., neural networks) to extract various quantitative and qualitative data from this region of interest, such as: type of crop planted; land area of the crop planted; predicted yield of this crop; crop quality; and soil moisture and temperature)…”
0012 - “…The system can then generate a loan risk score that represents: the estimated productivity of the farm; the estimated absolute yield of the farm and/or yield relative to other farms in the geographic region; farmer experience; farm robustness; and other metrics extracted from satellite images of the geographic region and contextualizing data from other sources. The system can then serve both the loan risk score and the estimated productivity for the farm to the loan officer, such as in near real-time through the lender portal...”
0085-0086- loan risk score adjusted by water stress
Based on 0014(bottom), 0101, 0104-0105- the system is a “supply regulation” system because if the crop risk score or water moisture is low, the lender is prompted to provide support (ex. enabling farmer to acquire more water or install new wells)) 
See Also 0054-0055, and 0084-model accounts for water transportation costs based on proximity to water sources)
wherein the artificially intelligent algorithm results from a training data set including variables affecting water supply, water supply reliability, cost of water associated with a geographic area, (0011, 0048-0049, 0032 – training with images that have features corresponding to the…. 
land area of the crop planted (area affects cost of water on the farm) …..
crop quality (ie. water stress features, soil moisture features) (0048-0049) (variables affecting water supply, water supply reliability)  
inputs to the artificially intelligent algorithm include variables affecting water supply, water supply reliability, cost of water, and identification of the geographic area; (0011, 0048-0049, 0032 – receiving the satellite images and identifying variables of:  land area of the crop planted (affecting cost and identifying a geographic area), crop quality (variables indicating “water stress” “soil moisture”) (0048-0049) (variables affecting water supply, water supply reliability)  
obtaining the score from the artificially intelligent algorithm; and presenting the score to a user of the water risk analysis system through use of a graphical user interface (GUI). (0012(bottom), 0085-0086 – the loan risk score and estimated productivity for farm is presented to the loan officer through lender portal in real time)  
Garg does not explicitly state the training data and inputs to the artificially intelligent algorithm include variables affecting water quality.  
Randhawa, “Quality Score for a Food Supply Chain” discloses a machine learning algorithm identifying a water quality score of a food product during a cultivation stage of a supply chain.
(0033-When calculating any form of score or rating, a cognitive engine may use a machine learning algorithm which may be trained to assess the impact of extraneous factors on a food product. For example, the machine learning algorithm may identify that a land quality score has a low impact on the food product during a transportation step. As another example, the machine learning algorithm may identify that a water quality score has a high impact on the food product during a cultivation step. Thus, in aggregating the extraneous factor scores, each of the scores may be weighted based upon the machine learning algorithm.)
0022-From this aggregate food supply chain score, the system can produce a quality rating for the food product. This overall quality rating can provide an indication to a consumer as to how much pollution or contamination the food product may have been exposed to during the supply chain, thereby providing the consumer, or other person, a confidence in the product being purchased.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gorg’s training data and inputs to the artificially variables affecting water quality (“water quality score”), providing a consumer with a “level of confidence” in a food product being purchased (0022).  Examiner notes Randhawa’s water quality score and consumer confidence level would further assist Garg’s loan risk assessment because they would be additional factors within “crop conditions at the farmer's farm and geographic region and market conditions in this geographic region…that impact the farmer's capacity to timely repay a loan issued by the lender (Garg, 0083)

Regarding Claim 5 Garg discloses:  The water risk analysis system of claim 1, wherein the artificially intelligent algorithm is a neural network. (0011-neural network)

Regarding Claim 6 Garg discloses: The water risk analysis system of claim 1, further comprising program instructions for submitting the score to downstream processing. (0012(bottom) –the loan risk score and estimated productivity for the farm are provided to the loan officer through lender portal in real time)  

Regarding Claim 7 Garg discloses:  The water risk analysis system of claim 6, wherein the instructions for downstream processing apply the score as an aid to a lender who must consider the risk that a shortage of water may cause an agricultural loan to fail or that such a loan might need to be refinanced. (0013- lender assessing farmer’s credit-worthiness; 0014, 0104-0105-reducing risk of default for farms with less than average soil moisture by enabling farms to acquire more water or install new wells) 

Regarding Claim 8 Garg discloses:  The water risk analysis system of claim 6, wherein the instructions for downstream processing apply the score as an aid to governmental planning in assessing a need to lock up sources of water supply that will be consumed by contemplated population growth. Examiner notes underlined language is directed to intended use and given limited patentable weight. (0021-the system queries a land database (e.g., a government land management database) for the geospatial location and/or a geospatial boundary of the farm based on the parcel identifier (or other farm identifier) contained in the loan application, shown in FIG. 1.
0100-0104-crop risk score is based on analysis of its growth stage (population growth) and based on the crop risk score, prompting lender to provide support (ex. enabling farmer to acquire more water or install new wells))

Regarding Claim 9 Garg discloses:  The water risk analysis system of claim 6, wherein the instructions for downstream processing apply the score as an aid to farm crop planning. (0093-if score exceeds threshold, prompt to provide support to farmer; 0094-farmer receives installment (or “traunch”) of the loan)

Regarding Claim 10 Garg discloses: The water risk analysis system of claim 6, wherein the instructions for downstream processing apply the score as an aid to regulatory planning to meet minimum required stream flows. Examiner notes language after “to” and “in” is directed to intended use and given limited patentable weight. ((0014(bottom), 0101, 0104-crop risk score (same as loan risk score based on 0087 and Figure 3 (S150)) prompting lender to provide support (ex. enabling farmer to acquire more water or install new wells) (as regulatory planning))

Regarding Claim 13 Garg discloses. The water risk analysis system of claim 1, wherein the model encompasses multiple water sources selected from the group consisting of ditch water, river water, ground water, and well water. (0054-0055-river, ground water; 0105-wells) 

Regarding Claim 15 Garg discloses The water risk analysis system of claim 14, wherein the instructions for presenting the score include those for presentation of score values that change over time. (0101- refining crop risk scores over time)

Regarding Claim 16 Garg discloses The water risk analysis system of claim 14, further comprising instructions for reporting to delimit the input data set according to user defined parameters. (0022-0023, 0028-limiting the area around the farm to “a circular area with a radius of 20 miles centered around the farm” or “agricultural blocks” based on satellite images; 0038-0041-farmer-specified crops; manual crop labeling)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Garg in view of in view of Randhawa (2020/0219034) in view of Ding (Ding, H., Balog, K: Generating synthetic data for neural keywork-to-question models. In: Proceedings of the 2018 ACM SIGIR International Conference on Theory of Information Retrieval. ACM (2018))

With respect to Claim 2, 
Garg does not explicitly state: However, Ding discloses:  The water risk analysis system of claim 1, further comprising a synthetic data set of estimated values for one or more of the variables where actual values are unavailable in raw data used to train the model, and the synthetic data set is used to train the artificially intelligent algorithm in producing the model.
(Abstract, Conclusion- creating massive amounts of synthetic data for training neural models when training data is unavailable
Abstract-This keyword-to-question task may be addressed using neural machine translation techniques. Neural translation models, however, require massive amounts of training data (keyword-question pairs), which is unavailable for this task. The main idea of this paper is to generate large amounts of synthetic training data from a small seed set of hand-labeled keywordquestion pairs. Since natural language questions are available in large quantities, we develop models to automatically generate the corresponding keyword queries.
Conclusion:  Perhaps the most innovative aspect of this work is the combination of keyword query generation models combined with various filtering mechanisms to create massive amounts of synthetic data for training neural models. Our empirical evaluation has demonstrated the effectiveness of our synthetic data generation approach for the K2Q task…. In summary, our methods have shown great potential and promise for creating synthetic training data that can be used to train robust neural models; future applications of this idea extend beyond the keyword-to-question task.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Garg’s in view of Randhawa’s training data to include Ding’s synthetic values, helping to train a neural network when there is insufficient raw training data (Abstract), and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
 The water risk analysis system of claim 2, wherein the artificially intelligent algorithm is a first neural network.  (0011-neural network) 

Regarding Claim 4 Garg in view of Ding discloses:  The water risk analysis system of claim 3, wherein further comprising program instructions for a second neural network adapted for creating the synthetic data set. (Claim 4 is Rejected based on the Same Citations and Rationale as Claim 2 Above)

Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gorg in view of Randhawa in view of Applicant’s Specification

With respect to Claim 11, Gorg does not explicitly state. However, Applicant’s Spec discloses:   The water risk analysis system of claim 1, wherein the system of supply regulation is a prior appropriation system. (Applicant’s Specification, 0004- prior apportionment of water rights is the dominant system now in use for water rights management in the American West) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Garg’s in view of Randhawa’s sytem to include Applicant’s Spec’s prior appropriation system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to Claim 12, Gorg does not explicitly state. However, Applicant’s Spec discloses: The water risk analysis system of claim 1, wherein the system of supply regulation is a riparian system.   (Applicant’s Specification-riparian water rights are applied in the Eastern United States) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Garg’s in view of Randhawa’s sytem to include Applicant’s Spec’s riparian system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gorg in view of Randhawa (2020/0219034) in view of Bhattacharjee (2019/0172129)

With respect to Claim 14, Garg does not explicitly state: Bhattacharjee directed to analyzing loan risk, discloses:  The water risk analysis system of claim 1, wherein the instructions for presenting the score include associating the score with a color and the geographic area.
(Figure 6, 0112-0113- merchant “stability” score (as one of the metrics) associated with a color and geographic region on the map) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Garg’s in view of Randhawa’s score presentation to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623